Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-14 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose the limitation “the angle of the surface has a preselected relationship to the angular separation, and a sum of the angle of the surface plus one-quarter the angular separation equals 90֯” regarding independent claims 1 and 12.  The prior art fails to disclose a cover (radome) “wherein the surface comprises a plurality of surface; the angle comprises a plurality of angles; and the surfaces are at respective ones of the angles” to direct “at least some radiation . . . reflected from the surface to at least one null” regarding independent claim 7 and similarly independent claim 18.  Dependent claims are allowable for the at least the reason that the independent claims are allowable.    
The closest prior art is found to be Ando (US Pat. 6,856,276) which teaches a sloped radar cover (radome) wherein some of the radiated energy is deflected back toward the receiver.  See Ando Para. 24.  The secondary reference Niv teaches directed the deflected energy towards a null.  See Niv Para. 63, 274 and 292.  However the combination of references do not teach either “a sum of the angle of the surface plus one-quarter the angular separation equals 90֯” limitation or the ““wherein the surface comprises a plurality of surface; the angle comprises a plurality of angles; and the surfaces are at respective ones of the angles” to direct “at least some radiation . . . reflected from the surface to at least one null” limitations.  
Also, regarding claims 7 and 18, Hofer et al (US 5191351) teaches multipath signals 39 that includes an incident path 39a and a reflection path caused by internal reflection of the incident signal from the wall (col 6, lines 52-60).  Figure 2a show the signal being an external signal reflected off the radome but not an internal one.  Even assuming arguendo that there are random internal reflections that so happen to reach a null, Hofer does not teach that the radome is configured to direct internal reflections to a null because of the plurality of sides corresponding to respective angles.  
Other pertinent art include: Krikorian et al (US 5568394) teaches the antenna apertures nulling out the multipath caused by the radome but is silent about the shape of the radome.  See Col 4, lines 24-29.  Hidetoshi (JP 2010109890) teaches transmitted quality of the radome and inside the radome influence such that scan direction of the beam and null changes with the influence of multipath reflection, is exerted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648